DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. Patent Application Publication 2004/0195490) in view of Kao et al. (U.S. Patent Application Publication 2014/0022168).
Regarding claims 1, 2, 10, Sugiyama et al. disclose (Figs.) a method and a light detection device detecting an incident position of light, the light detection device comprising: a plurality of pixels (11) arranged two-dimensionally in a matrix and individually including a first photosensitive portion (12) and a second photosensitive portion (13); a plurality of first wirings (44) connecting a plurality of the first photosensitive portions to each other for every row; a plurality of second wirings (47) connecting a plurality of the second photosensitive portions to each other for every column; a first reading unit (20) arranged to read signal data through at least some of the plurality of first wirings; and a second reading unit (30) arranged to read signal data through at least some of the plurality of second wirings.  Sugiyama et al. do not disclose wherein the first reading unit has a reading pixel setting unit arranged to set, based on signal data read in a first frame, a pixel group for reading signal data in a second frame subsequent to the first frame from the plurality of pixels.  Kao et al. teach ([0051]) a first reading unit . 
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THANH LUU/Primary Examiner, Art Unit 2878